Citation Nr: 0424252	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  03-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service in the 
Philippines from October 1944 to November 1945.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied reopening the 
veteran's claim for entitlement to service connection for a 
heart condition.  In a subsequent April 2003 rating decision, 
the RO reopened the claim and denied it on the merits.  

The underlying issue of service connection for heart disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a heart condition was denied by the Board in a November 
1957 rating decision.  

2.  The evidence received since the November 1957 decision 
was not previously of record, relates to an unestablished 
fact necessary to substantiate a claim for a heart condition, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The Board's November 1957 decision denying entitlement to 
service connection for a heart condition is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

2.  The evidence received since the November 1957 Board 
decision is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his  claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  As the Board herein reopens the claim, 
any deficiency in this regard is harmless.

A service record (Certificate of Relief from Active Duty) 
shows that the veteran complained of chest pain.  In sworn 
September 1954 affidavits, V.C. and C.F. stated during 
service they saw the veteran complain of chest pain and 
trouble breathing and saw blood come out of his mouth.  

In sworn October 1954, April 1955, and January 1956 
affidavits, Dr. Rodolfo V. Lewis stated that he saw veteran 
in January 1945 with chest pain, difficulty breathing, and 
vomiting blood.  Dr. Lewis stated he found that the veteran 
had an enlarged heart.  He further stated that upon 
examination of the veteran after service in 1946, 1947, and 
1954, he still found that he had an enlarged heart, based 
upon a September 1954 x-ray.

In a sworn affidavit dated in January 1955, G.H. stated that 
between April and August 1945, the veteran went to sick call 
due to chest pain.

In June 1955, the veteran reported that he attempted to 
obtain his actual clinical records, but they were not on file 
anymore.  

In sworn affidavits dated in December 1955, C.A. and D.C. 
stated that in 1945 the veteran complained of and was treated 
for chest pain.

In a sworn affidavit dated in December 1955, B.N. stated that 
he was a chief surgeon and that he treated the veteran for 
slight cardiac enlargement in 1945.  

In April 1956, the Board denied service connection for heart 
and chest conditions.  The Board determined that there was no 
evidence of a heart disability in service or within the 
presumptive one-year period following service.  

Thereafter, the veteran provided chest x-rays dated March and 
November 1948 which showed that the heart was normal.  He 
also provided additional lay affidavits indicating that he 
suffered from chest pain during service.  The Board again 
denied the veteran's claim in November 1957 for the same 
reasons.  

The veteran submitted a petition to reopen his claim in 
December 2002.  In support of his claim, he provided an 
August 2002 statement from Beatriz G. De La Cruz showing that 
he was diagnosed as having arteriosclerotic heart disease.  
He also provided a copy of his Affidavit for Philippine Army 
Personnel dated in August 1945 showing that he reported being 
treated for tuberculosis from January to May 1945.

In a statement dated in March 2003, Danilo O. Concepcion, 
M.D. stated that the veteran's hypertensive cardiovascular 
disease may have been aggravated during service.  

Treatment records from Dr. Dante S. Valdez show that the 
veteran was treated for heart disease in 2003.  Dr. Valdez 
stated that the veteran's heart condition may have been 
aggravated during service.  In a subsequent statement, Dr. 
Valdez stated that the veteran's heart condition was incurred 
and aggravated during service.

In May 2003, Dr. Concepcion reported that the veteran had 
been a patient in his clinic since 1946, but the treatment 
records had been destroyed.  He stated that the veteran's 
heart condition was incurred and aggravated during service.  
He provided a similar statement in May 2004.

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened or adjudicated by VA, 
except as described under 38 U.S.C.A. § 5108, which allows 
reopening the claim when "new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed."  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, it 
must make a finding that new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108, Barnett, 83 F.3d 1380; 
Elkins v. West, 12 Vet. App. 209 (1999).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed, Justus v. Principi, 3 
Vet. App. 510, 513 (1992), and consideration must be given to 
all the evidence since the last final denial of the claim.  
See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  

At the time of the last final Board decision in November 
1957, there was insufficient evidence of record establishing 
a nexus between service and a heart condition.  To reopen the 
claim, any additional evidence must either demonstrate a 
competent link between the veteran's heart condition and 
service or show that the heart condition was manifested in 
service or within the presumptive one-year period.  

The newly submitted evidence includes statements from Danilo 
A. Concepcion, M.D. and Dante S. Valdez, M.D. specifically 
linking the veteran's heart condition to service.  Because 
these medical opinions tend to show a nexus between service 
and his current disability, the Board finds that the veteran 
has brought forth new and material evidence to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, 
the claim is reopened.  


ORDER

New and material evidence having been presented, the claim 
for service connection for a heart condition is reopened.  To 
this extent only, the claim is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

VA duty's to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  A 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability; establishes that the veteran suffered 
an event, injury or disease in service; and indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran complained of chest pain during service and is 
currently diagnosed as having heart disease, which has been 
related by private medical doctors to his active service.  
Accordingly, a VA examination and opinion are warranted in 
this case.  

Finally, in November 1955, a photographic print of a 
Certificate of Relief from Active Duty was associated with 
the claims folder.  This document showed that the veteran 
complained of chest pain.  It was undated and signed by the 
veteran's commanding officer (G.H.), who has provided 
affidavits in support of the veteran's claim.  A copy of this 
same document was submitted to the RO in December 2002, which 
is now dated November 7, 1945.  On remand, efforts should be 
undertaken to authenticate the document.

Accordingly, this case is REMANDED for the following actions:

1.  Verify the authenticity of the 
veteran's Certificate of Discharge (as 
discussed above), if possible.  

2.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
file must be made available to the 
examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished.
		
The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current cardiovascular 
disorder.  Is it at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that any current 
cardiovascular disorder had its onset 
during active service from October 1944 
to November 1945 or during the first 
post-service year, or is related to any 
in-service disease or injury?  

A detailed rationale for any opinion 
expressed should be provided.

3.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



